
	
		II
		112th CONGRESS
		2d Session
		S. 3503
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Brown of Ohio (for
			 himself and Mr. Wyden) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  provision of work-study allowances by the Secretary of Veterans Affairs to
		  individuals who are pursuing programs of rehabilitation, education, or training
		  under laws administered by the Secretary, and for other
		  purposes.
	
	
		1.Improvement of work-study
			 allowances for individuals receiving educational assistance from Department of
			 Veterans Affairs
			(a)Minimum
			 utilization at educational institutionsSubsection (c) of section 3485 of title 38,
			 United States Code, is amended—
				(1)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D),
			 respectively;
				(2)by striking
			 The Secretary and inserting (1) Except as provided in
			 paragraph (2), the Secretary; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)The Secretary shall utilize the
				services, in connection with the activities specified in subsection (a)(1), of
				at least one individual described in subsection (b) at each educational
				institution that has an office established to provide assistance to a veteran
				who is enrolled in a program of education at the
				institution.
						.
				(b)Outreach
			 services conducted through local government agenciesSubparagraph
			 (G) of subsection (a)(4) of such section is amended by inserting or
			 local government after of a State.
			(c)Other
			 veterans-Related positions in government entitiesSubparagraph
			 (J) of such subsection is amended by inserting or a Federal, State, or
			 local government entity, as the Secretary considers appropriate before
			 the period at the end.
			
